Citation Nr: 1023657	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-38 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a back disorder.
2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.F.


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from January 1980 
to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board in April 2010.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	All of the relevant evidence necessary for an equitable 
disposition of the Veteran's claim has been obtained.
2.	The Veteran is currently diagnosed with advanced 
degenerative disc disease and lumbar spondylosis.
3.	The Veteran's back disorder is the result of an injury 
that occurred during active military service.


CONCLUSION OF LAW

A back disorder was incurred as a consequence of active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.301, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  As such, the Board turns to the merits of 
the Veteran's claim.

The Veteran asserts that while in active military service he 
experienced a debilitating back injury upon landing after 
parajumping out of a C-141 aircraft.  He also asserts that he 
immediately informed a field medic and then informed his 
superiors of his back injury.  The Veteran further 
acknowledges that he did not receive any treatment for his 
back injury while in military service or within a year of 
discharge.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.03(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.03(a).  The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a casual 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Id.  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributed to intercurrent causes.  See 38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions and is consistent with the probable results of 
such known hardships.  Id.  

When a Veteran's service treatment records (STRs) are lost or 
otherwise unavailable, VA is under a heightened duty to 
consider and discuss the evidence of record.  Washington v. 
Nicholson, 19 Vet. App. 362, 371 (2005).  Here, the STRs have 
not been located and are found to be currently unavailable.  
Thus, the heightened duty standard is applicable.

The Veteran has been diagnosed as having advanced 
degenerative disc disease and lumbar spondylosis.  Thus, the 
Veteran has a present disability.  See Shedden, 381 F.3d at 
1167.  

Although the record is void of the Veteran's STRs, the Board 
finds that the record does show that the Veteran has incurred 
an in-service injury.  Id.  He has testified that during an 
airborne military exercise, he parachuted out of a C-141 
aircraft and he "hit the ground real hard and felt some real 
sharp pain in [his] back."  He further testified that after 
complaining about his back injury after this incident, the 
load he was forced to carry was lightened and he was put on 
administrative duties until his separation from active duty.  
This incident is consistent with the Veteran's service as an 
airborne infantryman.  38 U.S.C.A. § 1154(a).  In light of 
the fact that there is nothing in the record to either refute 
this claim or call into question the Veteran's credibility, 
the Board accepts the Veteran's assertions as true and finds 
that he has incurred an in-service injury.

The Board takes note of the fact that the Veteran did not 
seek treatment for his disability for more than 20 years from 
the time of his in-service injury.  However, it is the 
presence of symptoms and not treatment that the Board looks 
at to determine if there is a casual relationship between the 
in-service injury and the current disability.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  Here, the Veteran has 
testified that he continuously suffered from a "numb, dull 
pain in [his] back" from the time of separation until his 
back pain became unbearable and he sought treatment in 2005 
through VA.  Thus, he has provided competent lay evidence of 
a nexus between the present disability and the post-service 
symptomatology. McCormick v. Gober, 14 Vet. App. 39, 49-50 
(2000); Jandreau, 492 F.3d at 1377.  Furthermore, the 
Veteran's post-service treatment records from 2007 and 2008 
show that the treatment providers are of the opinion that the 
Veteran's self-reported in-service injury is consistent with 
his current diagnosis.  Indeed, one treatment provider, Nurse 
Practitioner D.E. supported by Dr. C., went so far as to 
encourage the Veteran to apply for service connection in a 
January 2007 treatment examination.  Thus, the Board finds 
that the Veteran has not only provided detailed and credible 
testimony about the incurrence of his back injury while in-
service, but has also proven a continuity of symptomatology 
since that injury until the present.

The Veteran has offered detailed and consistent testimony as 
to the pain he has experienced in his lower back, the start 
of said pain, and the circumstances surrounding the injury 
that produced his pain.  Thus, the Board finds the Veteran's 
testimony to be competent and reliable.  The Board also finds 
the injury complained of and resulting disability to be 
consistent with the Veteran's military service of airborne 
infantry as due consideration is given to such.  See 
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.03(a).  The Board finds 
that although the statements recorded in the post-service 
treatment records do not reflect a medical opinion as to the 
etiology of the Veteran's disability, that there is such a 
relationship between the current disability and the in-
service incurrence of the disability that a lay person's 
observation is competent to establish a continuity of 
symptomatology and thus a medical opinion is not required.  
See Savage, 10 Vet. App. at 497.  Here, the Veteran's 
disability is observed during service, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id at 498.  The Board finds that the 
evidence of record fails to show any unfavorable evidence 
that would rebut the Veteran's claim and as such the Board 
finds that there is a casual relationship between the 
Veteran's military service and his current back disorder.  
Therefore, the Veteran's claim for entitlement to service 
connection for a back disorder is granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

ORDER

Service connection for advanced degenerative disc disease and 
lumbar spondylosis is granted, subject to the laws and 
regulations governing the award of monetary benefits.




REMAND

The Veteran has filed a claim for entitlement to service 
connection for tinnitus.  In order to establish service 
connection for a claimed disorder, it must be shown, inter 
alia, that there is a present disability.  Shedden, 381 F.3d 
at 1167.  Tinnitus is classified as a disease of the ear and 
as such requires a medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469-70.  Under VA's duty to assist, VA must 
provide the Veteran with a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability,  (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  

The Veteran testified in his hearing that he suffers from 
ringing in his ears that he described as "high-pitched 
sound."  He also testified that these high-pitched sounds 
began to occur after being exposed to loud sounds coming from 
gunfire and aircraft while he was in the U.S. Army.  The 
Board finds that the Veteran is competent to identify his 
symptoms associated with tinnitus and when such symptoms 
first began to occur.  The Board also finds the Veteran's 
assertions to be consistent with this service and credible in 
that there is no evidence to refute his contentions.  With no 
competent medical evidence on file as to an actual diagnosis 
of tinnitus, however, the Board has no choice but to remand 
this claim so that a medical examination can be performed.  
McLendon, 20 Vet. App. at 84; 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).  

The Board also finds that there is a need to obtain the SSA 
records to further develop the Veteran's claim for 
entitlement to service connection for tinnitus.  The Veteran 
has stated that he has applied for Social Security 
Administration (SSA) disability benefits and been denied.  
Thus, the Board finds that the VA has a duty to obtain any 
evidence which may be found in these records to substantiate 
this claim.  Masors v. Derwinski, 2 Vet. App. 181, 187-88 
(1992); accord Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); 38 U.S.C.A. 
§§ 5103, 5105; 38 C.F.R. §§ 3.159, 3.201.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's records from SSA.  
If a negative response is received to 
requests for records, associate that 
response with the claims folder. 
2.	Schedule the Veteran for a medical 
examination to determine the nature and 
etiology of the claimed ringing in the 
ears.  The claim folder must be made 
available to the examiner and the 
examiner is to be advised that VA 
accepts that an in-service acoustic 
trauma was experienced as consistent 
with the circumstances of service and 
that the Veteran has experienced a 
ringing in his ears ever since.  After 
examination, the examiner should render 
all appropriate diagnoses and offer an 
opinion as to whether any tinnitus 
identified is at least as likely as not 
a result of active duty service or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a detailed rationale.  If the 
examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.
3.	Thereafter, readjudicate the Veteran's 
claim for service connection for 
tinnitus.  If the determination is 
unfavorable to the Veteran, then he 
should be provided with a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


